Ogden, J.
There is no bill of exceptions nor assignment cf errors in this case, and the Attorney General has failed to file any brief pointing out any errors in the case, and this court would be fully authorized in dismissing the case from the docket for these reasons. But on an examination of the record, wé find such errors in the judgment of the court as to require a reversal of the case.
The defendants filed a motion to set aside a judgment nisi, rendered in December, 1865, forfeiting a recognizance, for the reason that the recognizance fails to state the name of the offense of which the principal defendant is accused, and because it does not appear from the recognizance that the defendant was accused of an offense against the laws of the State. The recognizance states the fact that the defendant was indicted in the district court for the crime of “ murder,” and we are unable to come to the conclusion that the crime of murder ” is not an offense against the laws of this State, and therefore are of the opinion that the court erred in setting aside the judgment nisi on that ground. The defendants also set out in their motion the fact that the defendant, Daniel B. Brown, had departed this life previous to the rendition of the judgment nisi. This allegation was not sworn to, and so far as the record shows there was no proof before the court of the death of the defendant Brown. Under such circumstances the court should not have regarded that portion of the motion at all. For these reasons the judgment of the district court is reversed and the cause remanded.
Reversed and remanded.